GUNTHER, Judge.
We affirm in all respects except for the errors the appellee concedes the trial court committed.
Appellee concedes that a marital asset awarded to appellant was overvalued by $6,000 and that the wife retained marital assets worth $5,500 that had been omitted from the list of marital assets subject to an equitable distribution. Therefore, we reverse as to the conceded errors and remand with instructions to amend the final judgment to reflect a $6,000 decrease in the valuation of the West Broward Lago property, and to include $5,500 in furniture and jewelry to the list of marital assets. Accordingly, the trial court is instructed to reduce the award of lump sum alimony to the appellee by the sum of $5,750.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED WITH INSTRUCTIONS TO AMEND THE FINAL JUDGMENT.
LETTS and WALDEN, JJ., concur.